                 Case 18-42513                       Doc 30              Filed 05/31/19 Entered 05/31/19 10:16:13
                                                                           Document     Page 1 of 3                                                               EOD Desc Main

                                                                                                                                                                  05/31/2019
   Fill in this information to identify your case:


   IN THE UNITED STATES BANKRUPTCY COURT FOR                                                                                                           24/22
   THE EASTERN DISTRICT OF TEXAS
   Debtor 1             Tynette Lashae Elder
                     First Name              Middle Name                                                  Last Name

   Debtor 2
   (filing spouse)   First Name                           Middle Name                                     Last Name




   Case Number: 18-42513-btr-13




   TXEB Local Form 3015-b
                                                 ORDER CONFIRMING CHAPTER 13 PLAN
......................................................................................................................................................................................... Adopted: Dec 2017


   Upon completion of a hearing upon proper notice to consider the confirmation of the Chapter 13 Plan proposed by the
Debtor1 (the “Plan”), wherein the Court has determined that all of the requisite requirements for confirmation pursuant to §
13252 have been fulfilled by the Debtor, and that all objections to plan confirmation have been overruled or resolved by
agreement, the Court finds that just cause exists for the entry of the following order.

IT IS THEREFORE ORDERED:

   1. The Debtor's Plan filed on                                 4/4/2019                                  [dkt #22]           , as amended by this order, is CONFIRMED.

   2. The Debtor shall pay:
    Constant Payments:                                                                                     per month for                                                       months,

   Variable Payments: for                    60    months pursuant to the schedule set forth in Exhibit A to this order,
together with those portions of any tax refunds required to be tendered under § 2.4 of the Plan, to:

Carey D. Ebert, Chapter 13 Trustee, P. O. Box 628, Tyler, TX 75710

beginning     12/5/2019            and continuing until all of the allowed claims provided for by the Plan have been paid
in accordance with the provisions of the Plan, this Order, or any subsequent order of the Court.

3. Excepting adequate protection payments authorized to be paid by LBR 3015(c), and only to the extent funds are
available, the Trustee shall make disbursements on a monthly basis to the holders of allowed claims as set forth in the
terms of the Plan and as modified by this Order; provided, however, that the Trustee shall not be required to pay any
dividend to any claimant in an amount less than $15.00 and any dividends deferred under this provision shall be paid
when the accumulation of payments due to such claimant shall exceed the sum of $15.00. Upon the filing of any plan
modification motion, however, the Trustee is authorized to suspend disbursements to the holders of allowed claims
pending the resolution of that motion in order to determine the effect of the modification upon future disbursements.
________________________________
1 The use of the singular term “Debtor” in this Order includes both debtors when the case has been initiated by the filing of a joint petition by spouses.
2 All statutory references contained in this Order refer to the Bankruptcy Code, located in Title 11, United States Code.
              Case 18-42513                 Doc 30           Filed 05/31/19              Entered 05/31/19 10:16:13                         Desc Main
                                             Document
4. Pursuant to LBR 3015(f)(1), the Plan is amended            Page
                                                   through this Order2without
                                                                       of 3 the necessity of further disclosure to
creditors in the following manner:

5.2 General Unsecured Claims.

     Allowed nonpriority unsecured claims shall comprise a single class of creditors and will be paid:

     100% + Interest at 0% with no future modifications to treatment under this subsection.


5.3 Liquidation Analysis: Unsecured Claims Under Parts 4 and 5.

     If the bankruptcy estate of the Debtor was liquidated under Chapter 7 of the Bankruptcy Code, the holders of priority
     unsecured claims under Part 4 of this Plan and the holders of nonpriority unsecured claims under Part 5 of this Plan
     would be paid an aggregate sum of approximately $3,378.04. Regardless of the particular payment treatments
     elected under Parts 4 and 5 of this Plan, the aggregate amount of payments which will be paid to the holders of
     allowed unsecured claims under this Plan will be equivalent to or greater than this amount.




  Other Changes That Do Not Require Further Notice to Creditors.3 The Plan is MODIFIED in the following manner:

                                                                                                                Signed on 5/31/2019

                                                                                                                                                                   SR
                                                                                                 HONORABLE BRENDA T. RHOADES,
                                                                                                 UNITED STATES BANKRUPTCY JUDGE




APPROVED AS TO FORM AND SUBSTANCE:



x /s/ Carey D. Ebert                                                                     Date May 28, 2019
   Carey D. Ebert, Chapter 13 Trustee


x Marcus Leinart                                                                         Date May 28, 2019
  Attorney for Debtor




________________________________
     3
         The inclusion of any plan amendment that requires notification under §§ 1.1 – 1.4 of the Chapter 13 Plan may not accomplished through this confirmation order
        Case 18-42513             Doc 30   Filed 05/31/19 Entered 05/31/19 10:16:13                Desc Main
                                             Document     Page 3 of 3
                                     UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION
IN RE: Tynette Lashae Elder                                                 CASE NO   18-42513-btr-13

                    Debtor(s)                                               CHAPTER   13

                                  EXHIBIT "A" - VARIABLE PLAN PAYMENTS

                    PROPOSED PLAN OF REPAYMENT (VARIABLE PAYMENTS INTO THE PLAN)

 Month / Due Date      Payment                Month / Due Date   Payment                   Month / Due Date   Payment
  1    12/05/2018       $580.00                21   08/05/2020    $260.00                   41   04/05/2022    $260.00
  2    01/05/2019       $580.00                22   09/05/2020    $260.00                   42   05/05/2022    $260.00
  3    02/05/2019       $580.00                23   10/05/2020    $260.00                   43   06/05/2022    $260.00
  4    03/05/2019       $580.00                24   11/05/2020    $260.00                   44   07/05/2022    $260.00
  5    04/05/2019       $100.00                25   12/05/2020    $260.00                   45   08/05/2022    $260.00
  6    05/05/2019       $260.00                26   01/05/2021    $260.00                   46   09/05/2022    $260.00
  7    06/05/2019       $260.00                27   02/05/2021    $260.00                   47   10/05/2022    $260.00
  8    07/05/2019       $260.00                28   03/05/2021    $260.00                   48   11/05/2022    $260.00
  9    08/05/2019       $260.00                29   04/05/2021    $260.00                   49   12/05/2022    $260.00
  10   09/05/2019       $260.00                30   05/05/2021    $260.00                   50   01/05/2023    $260.00
  11   10/05/2019       $260.00                31   06/05/2021    $260.00                   51   02/05/2023    $260.00
  12   11/05/2019       $260.00                32   07/05/2021    $260.00                   52   03/05/2023    $260.00
  13   12/05/2019       $260.00                33   08/05/2021    $260.00                   53   04/05/2023    $260.00
  14   01/05/2020       $260.00                34   09/05/2021    $260.00                   54   05/05/2023    $260.00
  15   02/05/2020       $260.00                35   10/05/2021    $260.00                   55   06/05/2023    $260.00
  16   03/05/2020       $260.00                36   11/05/2021    $260.00                   56   07/05/2023    $260.00
  17   04/05/2020       $260.00                37   12/05/2021    $260.00                   57   08/05/2023    $260.00
  18   05/05/2020       $260.00                38   01/05/2022    $260.00                   58   09/05/2023    $260.00
  19   06/05/2020       $260.00                39   02/05/2022    $260.00                   59   10/05/2023    $260.00
  20   07/05/2020       $260.00                40   03/05/2022    $260.00                   60   11/05/2023    $260.00
